                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                                 3:95-cr-5-FDW-1

UNITED STATES OF AMERICA,           )
                                    )
                                    )
                                    )
      vs.                           )
                                    )                       ORDER
MARC PIERRE HALL,                   )
                                    )
            Defendant.              )
____________________________________)

       THIS MATTER is before the Court on several pending Motions filed by the pro se

Defendant (Doc. Nos. 989, 990, 991, 992, 994, 1004, 1006, 1015, 1023, 1024, 1025, 1026, 1032).

Also pending is a Motion to Withdraw filed by the Office of the Federal Public Defender, (Doc.

No. 1029).

       I.      BACKGROUND

       Defendant was found guilty in the underlying criminal case of drug, firearms, and

explosives offenses and was sentenced to imprisonment for a term of life plus 60 years. (CR Doc.

No. 409). Defendant challenged his conviction and sentence on direct appeal and the Fourth Circuit

Court of Appeals affirmed. United States v. Hall, 129 F.3d 1261 (4th Cir. 1997). The United States

Supreme Court denied certiorari. Hall v. United States, 524 U.S. 932 (1998).

       Defendant filed a Motion to Vacate pursuant to 28 U.S.C. § 2255 in 1999 that was

dismissed and denied, case number 3:99-cv-61. Hall v. United States, 2001 WL 34563141

(W.D.N.C. Oct. 10, 2001). The Fourth Circuit denied a certificate of appealability and dismissed

Defendant’s appeal. United States v. Hall, 26 F. App’x 357 (4th Cir. 2002). The United States

Supreme Court denied certiorari. Hall v. United States, 537 U.S. 894 (2002). Defendant’s

                                                1



        Case 3:95-cr-00005-FDW Document 1034 Filed 06/01/20 Page 1 of 6
subsequent attempts to reopen these proceedings were also denied. See United States v. Hall, 627

F. App’x 223 (4th Cir. 2015); Hall v. United States, 2016 WL 6762422 (W.D.N.C. Nov. 14, 2016);

United States v. Hall, 658 F. App’x 291 (4th Cir. 2017).

         Defendant then filed a number of successive § 2255 petitions that were all unsuccessful,

case numbers 3:05-425, 3:07-cv-415, 3:07-cv-438, 3:07-cv-508.1 See United States v. Hall, 2007

WL 2902992 (W.D.N.C. Oct. 1, 2007) (dismissing case number 3:05-cv-415 as successive), aff’d

271 F. App’x 328; United States v. Hall, 2007 WL 3046342 (W.D.N.C. Oct. 16, 2007) (dismissing

case number 3:07-cv-438 as successive), aff’d 274 F. App’x 338; (CR Doc. No. 911), aff’d United

States v. Hall, 528 F. App’x 377 (4th Cir. 2013), cert. denied 571 U.S. 944.

         Presently pending are a number of pro se Motions in which the Defendant seeks the

appointment of counsel and relief under the First Step Act, the Fair Sentencing Act, Rule 59(e),

28 U.S.C. § 1361, and Rule 4 of the Federal Rules of Appellate Procedure. The Court ordered the

Government to respond to a number of Defendant’s pro se Motions on February 7, 2020, (Doc.

No. 1017). A Supplemental Presentence Investigation Report was filed that addresses Defendant’s

First Step Act claims, (Doc. No. 1018). The Office of the Federal Public Defender entered an

appearance for the Defendant and asked that the case be stayed for 60 days to permit review of the

case. (Doc. No. 1020). The request for stay was granted. (Doc. No. 1021). Defendant subsequently

filed pro se Motions seeking, inter alia, withdrawal of his requests for relief under the First Step

Act and for the appointment of counsel and requesting transfer to a federal medical treatment

facility. (Doc. Nos. 1023, 1026). The Court ordered the Government to respond to Defendant’s

request for a medical transfer and also ordered the Federal Public Defender to notify the Court of



1
  The Court will not address the Defendant’s extensive litigation history in other courts in the interest of judicial
economy.
                                                         2



         Case 3:95-cr-00005-FDW Document 1034 Filed 06/01/20 Page 2 of 6
the status of its continued representation in this case. (Doc. No. 1027). The Federal Public

Defender filed a Motion to Withdraw, (Doc. No. 1029), and the Government filed a Response, in

opposition to the Defendant’s request for transfer, (Doc. No. 1031).2

        II.      DISCUSSION3

        Defendant’s Motions seeking relief under the First Step Act and for the appointment of

counsel have been withdrawn and are now moot. The Federal Public Defender’s Motion to

Withdraw will be granted.

        Defendant’s Motion seeking a transfer to a medical facility will be denied, as transfers are

within the sole discretion of the Federal Bureau of Prisons and outside this Court’s authority. See

18 U.S.C. § 3621(b).

        Defendant’s Motion for an extension of time to file a notice of appeal will be denied. The

Federal Rules of Appellate Procedure allow a district court to reopen the time to file an appeal for

14 days after the date when its order to reopen is entered if enumerated conditions are satisfied.

Fed. R. App. P. 4(a)(6). Defendant has failed to satisfy either the 14-day time limit or the

enumerated conditions set forth in Rule 4 and relief will therefore be denied.

        Defendant also seeks relief under Rule 59(e) of the Federal Rules of Civil Procedure. A

Rule 59(e) motion must be filed no later than 28 days after the entry of a judgment and permits

relief in certain circumstances. Fed. R. Civ. P. 59(e). Rule 59(e) does not provide a vehicle for a

defendant to challenge a criminal judgment, and therefore, his request for relief under Rule 59(e)

in this criminal case will be denied. See United States v. Grapes, 408 F. App'x 766, 767 (4th Cir.



2
  Defendant clarified, in response to the Court’s Order, that he is not seeking compassionate release. See (Doc. No.
1027).
3
  The Defendant is well known to the Court as a frivolous filer. Any claim or argument that is contained in his
voluminous filings and is not specifically addressed in this Order has been considered and rejected.
                                                         3



         Case 3:95-cr-00005-FDW Document 1034 Filed 06/01/20 Page 3 of 6
2011).

         Next, the Defendant seeks mandamus relief pursuant to 28 U.S.C. 1361 to compel this

Court to rule on his pending Motions. As a preliminary matter, the Court notes that an order

compelling itself to act is of dubious validity or effect. See generally Semper v. Gomez, 747 F.3d

229 (3d Cir. 2014) (finding that it was not appropriate for the district court to issue a writ of

mandamus against its own chief judge). In any event, this request is moot insofar as the Court is

now ruling on the pending Motions. Included in the § 1361 Motion is a request that the Court

recuse itself from further proceedings involving Defendant “for bias.” (Doc. No. 1015 at 2). The

Defendant alleges that “Justice George ‘Bundy’ Smith (NYC Appeals) representing Hall,

disclosed to Hall’s family that Judge Whitney threatened Hall’s lawyer assisting Justice Smith.

That Judge Whitney told counsel that if he represented this defendant he would never win another

case in his Court. Counsel for Hall quit his defense.” (Doc. No. 1015 at 2). This request is untimely4

and insufficient to support relief and will be denied. See 28 U.S.C. § 144; United States v. Owens,

902 F.2d 1154 (4th Cir. 1990) (denying recusal motion where the defendant knew of the essential

facts on which he based the motion prior to the time of his plea, yet he chose to wait to seek recusal

until after he learned what sentence the judge imposed); Unite States v. Rosenberg, 805 F.2d 1169,

1173 n.3 (3d Cir. 1987) (“Disqualification motion filed after the trial and judgment is usually

considered untimely….”).

         Defendant’s reliance on the Fair Sentencing Act is unavailing. The Defendant was

convicted and sentenced in 1996. The Fair Sentencing Act was enacted in 2010 and is not



4
  George Bundy Smith applied to appear in this case pro hac vice and filed a Motion for Commutation of Sentence on
August 15, 2012. (Doc. Nos. 910, 911). On August 16, 2012, the Court ordered counsel to show cause within seven
days why the Motion was not frivolous and sanctionable. Local counsel filed a Response apologizing for Mr. Smith’s
frivolous filing and moved to withdraw from the case. (Doc. Nos. 914, 915). Mr. Smith did not respond.
                                                        4



         Case 3:95-cr-00005-FDW Document 1034 Filed 06/01/20 Page 4 of 6
retroactive. See United States v. Black, 737 F.3d 280 (4th Cir. 2013); United States v. Bullard, 645

F.3d 237 (4th Cir. 2011). Moreover, the Defendant previously sought, and was denied, sentencing

adjustments under U.S. Sentencing Guideline Amendments 706 and 750; Amendment 782 results

in no change to his sentence; and the life sentence remains valid. See (Doc. No. 1018).

         To the extent that the Defendant yet again attempts to challenge his conviction and sentence

based on grounds including drug weight, retroactively applicable case law, and jury instructions,

these claims are properly asserted in a § 2255 petition. However, Defendant has asserted § 2255

petitions on numerous prior occasions and his successive filings will be barred until such time as

the Defendant obtains authorization from the Fourth Circuit Court of Appeals to file another §

2255 petition.5

         Finally, to the extent that the Defendant seeks damages, such relief is not available in this

criminal case and the Defendant must pursue such claims, if he chooses to do so, in a separately

filed civil action.6

         III.     CONCLUSION

         The Defendant’s pro se Motions will be dismissed and denied and the Federal Public

Defender’s Motion to Withdraw will be granted.

         IT IS, THEREFORE, ORDERED that:

         1.       The Defendant’s pending Motions, (Doc. Nos. 989, 990, 991, 992, 994, 1004, 1006,

1015, 1023, 1024, 1025, 1026, 1032), are DISMISSED and DENIED.

         2.       The Motion to Withdraw filed by the Office of the Federal Public Defender, (Doc.

No. 1029), is GRANTED.


5
  The Court notes that the Fourth Circuit denied Defendant’s request for such authorization on February 26, 2020, case
number 20-141.
6
  The Court makes no representations about the potential merit or procedural viability of such an action.
                                                          5



         Case 3:95-cr-00005-FDW Document 1034 Filed 06/01/20 Page 5 of 6
Signed: May 29, 2020




                                                      6



                       Case 3:95-cr-00005-FDW Document 1034 Filed 06/01/20 Page 6 of 6
